oOo Oo ON DO oO UP LULU

NM BR BR NR RP BR =] > ee ee lB lll
a fF WO SO FF 80D oO DO NHN DD OT KR WO PO =

Case 3:18-cv-05600-JLR Document 20-1 Filed 07/22/19 Page 1of3

U.S. District Court Judge JAMES L. ROBART
U.S. Magistrate Judge MICHELL L. PETERSON

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA

ELIZABETH COLLINS, Case No. C18-5600-JLR-MLP

Plaintiff, AGREED ORDER RE EAJA FEES

VS.

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

 

Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA),
28 U.S.C. § 2412, and Plaintiffs EAJA petition, it is hereby ORDERED that EAJA
attorney's fees of $4,596.48 are awarded to Plaintiff pursuant to Astrue v. Ratliff, 130 U.S.
2521 (2010). If it is determined that Plaintiff's EAJA fees are not subject to any offset
allowed under the Department of the Treasury's Offset Program, then the check for EAJA
fees shall be made payable to JEANETTE LAFFOON, based upon Plaintiff's assignment
of these amounts to Plaintiffs attorney. Any check for EAJA fees shall be mailed to

Plaintiff's counsel, JEANETTE LAFFOON, at 410-A South Capitol Way, Olympia, WA

98501.

AGREED ORDER RE EAJA FEES - Page 1 aan aGaaact i P.S.
= s . -A South Capitol Way

[C18-5600-JLR-MLP] Olympia, WA, 08501

(360) 786-8276

 
oO Oo ON OO ee we

BO RO RO RD RD RDO me me eee aes ek tt
an FF WO NYO | 9D oO oO N DMD OO FBP WHO PH =

 

Case 3:18-cv-05600-JLR Document 20-1 Filed 07/22/19 Page 2 of 3

DATED: 23°” Sula 2014 C
~ OY UK

JAMES L. ROBART
U.S. DISTRICT COURT JUDGE

 

Presented by:

/s/ JEANETTE LAFFOON
JEANETTE LAFFOON, WSBA #30872
Attorney for Plaintiff

Approved for entry,
Notice of presentation waived:

/s/ FRANCO L. BECIA
FRANCO L. BECIA

Special Assistant U.S. Attorney
Attorney for Defendant

(signed per email authorization)

AGREED ORDER RE EAJA FEES _~ - Page 2 We Te ane P.s.
: . ‘ -A South Capitol Way
[C18-5600-JLR-MLP] Olympia, WA, 98501

(360) 786-8276

 
oO 8 8 NSN Oo oO BR WH BS KH

BP Bb BR BR KR RO — Sa = | —& or hmhUumhmhmUlUlUlUmhmhmULUlUlUmOhLlUl
a fF 68 NY FS 3D HO DO NH DMD OT BR WHO HM =

 

Case 3:18-cv-05600-JLR Document 20-1 Filed 07/22/19 Page 3 of 3

CERTIFICATE OF ELECTRONIC FILING:

This is to certify that | electronically filed the foregoing Agreed Order with the Clerk of the
Court using the CM/ECF system which will send notification of such filing to the following:

FRANCO L. BECIA

Special Asst. U.S. Attorney

Office of General Counsel

701 5th Avenue, Suite 2900, MS 221A
Seattle, WA 98104-7075
franco.|.becia@ssa.gov

Kerry J. Keefe

Asst. U.S. Attorney
Department of Justice

U.S. Attorney’s Office

700 Stewart Street, Ste 5220
Seattle, WA 98101-1271

Kerry.keefe@usdoj.gov

DATED: July 22, 2019
/s/ Jeanette Laffoon

Jeanette Laffoon, Attorney
MADDOX & LAFFOON, P.S.
jeanettelaffoon@aqmail.com

AGREED ORDER RE EAJAFEES~ -Page3 MADDOX & LAFFOON, P.S.

i z. x 410-A South Capitol Way
[C18-5600-JLR-MLP]} Olympia, WA, 98501

(360) 786-8276

 
